      Case 3:20-cv-01396-L Document 7 Filed 09/02/20                 Page 1 of 3 PageID 21



                          IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 LESLIE WHITE,                                     §
                                                   §
                   Plaintiff,                      §
                                                   §
 v.                                                §       Civil Action No. 3:20-CV-1396-L
                                                   §
 HKS, INC.,                                        §
                                                   §
                    Defendant.                     §

       ORDER REQUIRING ATTORNEY CONFERENCE AND STATUS REPORT

        In accordance with Fed. R. Civ. P. 16(b) and 26(f), counsel and any unrepresented party

are directed to confer to (1) consider the nature and basis of their claims and defenses, and the

possibilities of prompt settlement or resolution of the case; (2) make or arrange for the initial

disclosures required by Rule 26(a)(1) of the Federal Rules of Civil Procedure; (3) discuss any

issues about preserving discoverable information; and (4) develop a proposed discovery plan that

indicates the parties’ views and proposals on the matters set forth in Rule 26(f)(3). This conference

shall take place no later than September 17, 2020.

        No later than October 2, 2020, by 5:00 p.m., the parties shall submit a Joint Status Report

(“Report”) which sets forth the discovery plan proposed by the parties and any objections a party

has to initial disclosures required by Rule 26(a)(1). In addition to the proposed discovery plan and

objections, if any, the Report shall address in separate paragraphs each of the following matters:

        (1)      A brief statement of the nature of the case, including the contentions of the
                 parties. The parties are not to direct the court to their respective pleadings
                 on file.

        (2)      Any challenge to jurisdiction or venue.

        (3)      Any pending or contemplated motions and proposed time limits for filing
                 motions.


Status Report Order – Page 1
     Case 3:20-cv-01396-L Document 7 Filed 09/02/20                  Page 2 of 3 PageID 22




        (4)      Any matters which require a conference with the court.

        (5)      Likelihood that other parties will be joined and the deadline for adding
                 parties and amendment of pleadings.

        (6)      (a) An estimate of the time needed for discovery, with reasons, (b) a
                 specification of the discovery contemplated, and (c) limitations, if any, that
                 should be placed on discovery. If these matters are specifically addressed
                 in the proposed discovery plan, the parties need not address them here.

        (7)      A statement that counsel have read the Dondi decision, 121 F.R.D. 284
                 (N.D. Texas 1988), and that counsel have read and are familiar with the
                 district’s Civil Justice Expense and Delay Reduction Plan as amended in
                 May 2002.

        (8)      Requested trial date, estimated length of trial, and whether a jury has been
                 demanded.

        (9)      Whether the parties will consent to trial (jury or nonjury) before United
                 States Magistrate Judge Irma Carrillo Ramirez per 28 U.S.C. § 636(c).
                 The parties are to simply state that they consent or do not consent to trial
                 before the magistrate judge. The court does not wish to know the identity
                 of the party refusing to consent. See Fed. R. Civ. P. 73(b).

        (10)     Prospects for settlement, and status of any settlement negotiations.

        (11)     Whether the parties will agree to mediation or to other alternative dispute
                 resolution, and when it would be most effective (before discovery, after
                 limited discovery, or at the close of discovery).

        (12)     Any other matters relevant to the status and disposition of this case.

        Any differences between counsel or unrepresented parties regarding the status of any of

the above matters must be set forth in the Report. The Report must be signed by all participating

attorneys or unrepresented parties. Any attorney or unrepresented party who fails to sign the

Report will be subject to sanctions. Plaintiff’s counsel is responsible for initiating the conference

and for filing the Report. If Plaintiff is not represented by counsel, counsel for Defendant shall

initiate the conference and file the Report. All counsel or unrepresented parties must participate

in the conference. The failure of a responsible person to initiate and participate in a conference is


Status Report Order – Page 2
     Case 3:20-cv-01396-L Document 7 Filed 09/02/20                 Page 3 of 3 PageID 23



not justification for not filing the Report. If any person responsible for initiating and filing the

Report fails to do so, the other party or person must submit the Report and state that the responsible

person failed to initiate and participate in the conference, or file the Report, as the case may be.

The court will decide what disciplinary action or sanctions should be imposed.

          Failure to timely submit the Report may result in the imposition of sanctions, including

dismissal, without further notice. See Fed. R. Civ. P. 16(f). No party shall submit a separate

Report.

          Counsel and the parties are directed not to fax the Report or submit any portion of

the Report that is a product of a fax, including the signature page, to the court or court clerk

for filing. In addition, no facsimile banners shall appear on any page of the Report. The

court will allow the faxing of documents to the court or clerk only in truly exceptional or

emergency situations. Faxed documents, or any part thereof, which are filed or submitted

for filing without prior approval of the court will be unfiled. If an attorney or unrepresented

party is unavailable for a signature, the unavailable attorney or unrepresented party may

grant his or her permission for another attorney or the unrepresented party to sign the

document, as long as such permission is so reflected on the document.

          All questions regarding this order or any scheduling matters should be directed to

Mrs. Michelle Goode, Judicial Assistant (214-753-2365).

          It is so ordered this 2nd day of September, 2020.



                                                      _________________________________
                                                      Sam A. Lindsay
                                                      United States District Judge




Status Report Order – Page 3
